Citation Nr: 0420588	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  95-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for the residuals of a 
back injury.

3.  Entitlement to service connection for the residuals of a 
urinary tract infection (UTI), as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.

4.  Entitlement to service connection for a skin disorder, as 
due to an undiagnosed illness as a result of service in the 
Southwest Asia theater during the Persian Gulf War.

5.  Entitlement to service connection for a disability 
manifested by joint pain, as due to an undiagnosed illness as 
a result of service in the Southwest Asia theater during the 
Persian Gulf War.

6.  Entitlement to service connection for a disability 
manifested by memory impairment, as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from February to August 
1982 and from September 1990 to May 1991, including a period 
of service in the Southwest Asia Theater during the Persian 
Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
claims on appeal.

This case underwent Board development in April 2002 and was 
subsequently remanded by the Board in May 2003 for further 
development.

The issues of entitlement to service connection for a 
disability manifested by joint pain, as due to an undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War, and service connection for a 
disability manifested by memory impairment, as due to an 
undiagnosed illness as a result of service in the Southwest 
Asia theater during the Persian Gulf War are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claims decided herein and has 
notified him of the information and evidence necessary to 
substantiate these claims.

2.  There are no in-service complaints of, treatment for, or 
diagnosis of hypertension.

3.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and hypertension.

4.  There are no in-service complaints of, treatment for, or 
diagnosis of a chronic low back disorder.

5.  There is no medical evidence on file which tends to 
establish a medical nexus between the veteran's military 
service and current low back complaints.

6.  There are no in-service complaints of, treatment for, or 
diagnosis of a urinary tract infection.

7.  There is no current evidence of the chronic residuals of 
a urinary tract infection.

8.  The current skin complaints have been variously diagnosed 
as dermatitis, sebaceous cysts, and acne scarring.

9.  The veteran has not presented any competent medical 
evidence of a relationship between his current skin 
complaints and an undiagnosed illness as a result of service 
in the Southwest Asia theater during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service and may not be presumed to have 
been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  The residuals of a back injury were not incurred in or 
aggravated by the veteran's military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2003).

3.  Residuals of a urinary tract infection are not currently 
shown.  38 U.S.C.A. §§ 1117, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2003).

4.  A skin disorder is not shown to be due to undiagnosed 
illness as a result of service in the Southwest Asia theater 
during the Persian Gulf War.  38 U.S.C.A. §§ 1117, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more within a 
specified presumption period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" (for 
service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom illness," 
such as fibromyalgia, chronic fatigue syndrome, and irritable 
bowel syndrome, that is defined by a cluster of signs or 
symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic multisymptom 
illness" to mean "a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  As yet, VA has not identified any illness 
other than the three identified in § 202(a) as a "medically 
unexplained chronic multisymptom illness;" therefore, new 38 
C.F.R. § 3.317(a)(2)(i)(B)(1) through (3) only lists chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome 
as currently meeting this definition.  See 68 Fed. Reg. 
34539-543 (June 10, 2003).  It was provided, however, in new 
38 C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be 
expanded in the future when the Secretary determines that 
other illnesses meet the criteria for a "medically 
unexplained chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d)(1).  The Southwest Asia Theater of operations 
includes Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the airspace 
above these locations.  38 C.F.R. § 3.317(d)(2).

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following):  an undiagnosed illness; a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).  Signs or symptoms which 
may be manifestations of an undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neurological signs and symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b), as amended by 68 
Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir.1994).  The Board has therefore 
given consideration to whether service connection may be 
granted for the appellant's claimed disorder regardless of 
his Persian Gulf service.

I.  Entitlement to Service Connection for Hypertension

In addition to the laws and regulations outlined above, for 
VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2003).  Moreover, certain chronic 
disabilities, including hypertension, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309. 

After a review of the claims file, the Board finds that the 
claim for hypertension must be denied.  First, service 
medical records reveal no complaints of, treatment for, or 
diagnosis related to hypertension during military service.  
The April 1991 separation examination report reflects a blood 
pressure reading of 130/70 and the clinical evaluation of his 
heart and vascular system was normal.  

Post-service medical evidence is negative for complaints of, 
treatment for, or diagnosis related to hypertension.  In 
March 1993, the veteran filed the current claim.  In a May 
1993 VA examination report, he related that his blood 
pressure fluctuated between high and normal.  He denied 
treatment, chest pain, or shortness of breath.  Blood 
pressure readings were 150/90 (sitting), 130/100 (laying), 
and 130/90 (standing).  The final diagnosis was labile 
hypertension, mild, untreated.  

There are no further clinical records associated with the 
claims file until a July 1998 VA General Medical examination.  
At that time, the veteran's blood pressure was 134/86.  It 
does not appear that he was taking any medication for 
hypertension and he had no complaints related to 
hypertension.  There is no further follow-up treatment for or 
complaints of hypertension recorded in the claims file.

Despite the veteran's contentions to the contrary, the Board 
finds that his claim for hypertension must be denied.  
Significantly, while he had blood pressures readings of 90 
mm. and higher on one occasion in May 1993, a longitudinal 
review of the record fails to reflect diastolic readings 
"predominantly" in the 90s.  Significantly, there was no 
evidence of hypertension during active duty, no evidence of 
elevated blood pressure readings until two years after 
service separation, and the most recent blood pressure 
reading was normal for VA purposes.  

In addition, it does not appear that any physician has 
diagnosed him with hypertension, nor is he on medication for 
hypertension.  In the most recent VA examination report, he 
had no complaints related to hypertension.  Because there was 
no evidence of hypertension in service, and no current 
symptoms consistent with hypertension for VA purposes, the 
Board finds that the claim must be denied.

II.  Entitlement to Service Connection for the Residuals of a 
Back Injury

In order to establish service connection for a disability, 
the evidence must show a current disability related by 
competent evidence to service.  In this case, the veteran 
contends that he suffers from a low back disability as a 
result of military service.  

Significantly, service medical records are completely absence 
of complaints of, treatment for, or diagnosis of a chronic 
low back disability.  The April 1991 separation examination 
report reflects a normal clinical evaluation of his spine.  
Therefore, the Board finds that there is no evidence of a 
chronic back disability during military service.

Likewise, post-service medical evidence fails to show 
evidence of a chronic low back disability.  In July 1991, 
several months after military discharge, the veteran sought 
treatment for a two-day history of low back pain.  He 
reported that he had been doing heavy lifting at work and 
playing softball.  The final diagnosis was muscle spasm.  In 
December 1991, he again sought treatment for a one-day 
history of back pain that he associated with playing 
baseball.  The diagnosis was back strain.  In January 1992, 
he sought VA treatment for low back pain and was referred to 
his private physician for follow-up.  X-rays were reportedly 
normal.  The diagnosis was back spasm.  Each of these 
episodes appears to have been acute and transitory and 
related to post-service activities.

In March 1993, the veteran filed the current claim.  In a May 
1993 VA examination report, he claimed that he sat on a metal 
turret during military service which caused back pain.  He 
reported that the pain came and went but did not radiate.  
Physical examination revealed that his gait was normal.  
Range of motion was reported as forward flexion to 90 degrees 
and backward extension to 24 degrees, lateral flexion was to 
45 degrees, and rotation was to 45 degrees, bilaterally.  
There was "excellent" motor strength and no sensory 
deficits.  The final diagnosis was history of low back 
syndrome.

While the veteran has reported on-going low back pain, the 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), aff'd in part, vacated and 
remanded in part on other grounds, 259 F.3d 1356 (Fed. Cir. 
2001).  

Next, in a July 1998 VA examination, the veteran related that 
he ran 2-3 miles two to three times per week.  He worked 
full-time as a police officer and part-time in a second job 
as an emergency medical technician.  He was also active 
outside the home and did all the yard work, washed cars, 
painted the house, etc.  He reported that he developed lower 
back pain in early 1991 and attributed it to the use of a 
machine gun multiple times during the day.  He indicated that 
he had seen a chiropractor and underwent spinal manipulation.  
He acknowledged being seen 3-4 times from 1991 to 1993 but 
had not sought treatment since 1992.  He complained of a dull 
soreness in the back all the time at a level of 3/10.  

Physical examination revealed that his gait and carriage was 
normal.  The examiner observed that the veteran got off and 
on the examination table without any pain, discomfort, 
hesitancy, or slowness, and walked at a faster pace than he 
did.  The lumbar spine showed no evidence of kyphosis, 
scoliosis, deformity, or scar.  He was able to perform 
repetitive full range of motion without pain or discomfort, 
and he had full range of motion.  An X-ray of the lumbar 
spine was normal.  The examining physician reported that the 
veteran's low back was objectively and functionally normal.

Importantly, service connection may only be granted for a 
current disability; when a claimed condition is not shown, 
there may be no grant of service connection.  See 38 U.S.C.A. 
§ 1110 (West. 2002); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) (Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this 
case, the service medical records are negative for a chronic 
low back disorder.  Further, post-service evidence is 
negative for a current disability related to the low back.  
Moreover, X-rays of the low back were reported as normal.  
Inasmuch as there is no medical evidence establishing the 
presence of a chronic low back disorder, the preponderance of 
the evidence is against the claim.

III.  Entitlement to Service Connection for the Residuals of 
a Urinary Tract Infection, as Due to an Undiagnosed Illness 
as a Result of Service in the Southwest Asia Theater During 
the Persian Gulf War

Service medical records are negative for complaints of, 
treatment for, or diagnosis of a urinary tract infection.  
Therefore, the Board finds that there is no evidence of a 
chronic genitourinary disorder during military service.

Post service medical evidence is negative for complaints 
related to a urinary tract infection.  In March 1993, he 
filed the current claim.  In a May 1993 VA examination 
report, the veteran indicated that he had recurrent problems 
with micturition since service in the Persian Gulf.  He 
related that he was treated for a UTI in service and was 
given medication.  He denied dysuria, hematuria, or pyuria, 
but noted some dribbling.  The final diagnosis was history of 
UTI, recurrent, presently quiescent.

In a July 1998 VA examination report, the veteran indicated 
that he had feelings of urgency and had been told he had a 
UTI.  He stated that he was treated with medication during 
military service (not shown in the service medical records), 
which did not help.  He reflected that he later realized that 
he needed to ejaculate.  Once he ejaculated, the problem went 
away.  He reported that he had had no problems with a UTI 
since then and had not seen a physician for the problem.  
After a physical examination, the final diagnoses included 
status-post UTI secondary to lack of ejaculation.  The 
examiner concluded that the condition was asymptomatic with 
no long-term sequelae anticipated.

As discussed above, direct service connection may only be 
granted for a current disability; when a claimed condition is 
not shown, there may be no grant of service connection. In 
this case, the service medical records are negative for a 
chronic genitourinary disorder.  Further, post-service 
evidence is negative for a current disability related to the 
genitourinary system.  Inasmuch as there is no medical 
evidence establishing the presence of a chronic disorder, the 
preponderance of the evidence is against the claim.

Further, a "qualifying chronic disability" means a chronic 
disability resulting from an undiagnosed illness, to include 
fatigue, skin, headaches, muscle and joint pain, neurological 
complaints, neuropsychological complaints, respiratory 
complaints, sleep problems, gastrointestinal complaints, 
cardiovascular complaints, abnormal weight loss, or menstrual 
disorders.  In this case, after a careful review of the 
medical evidence, the Board is compelled to conclude that a 
presumption of service connection is not warranted for a 
urinary disorder because it is not included in the list of 
"qualifying chronic disability."  Therefore, the Board 
finds that the claim for a urinary disorder based on an 
undiagnosed illness must, necessarily, be denied.

IV.  Entitlement to Service Connection for a Skin Disorder, 
as Due to an Undiagnosed Illness as a Result of Service in 
the Southwest Asia Theater During the Persian Gulf War

Service medical records reveal that the veteran was treated 
for a three-month history of a rash in the groin in April 
1991 and was diagnosed with intertrigo, sensitive irritated 
skin.  He was treated with Monistat cream and Primatene cream 
for itching.  His service separation examination report dated 
that same month reflected a diagnosis of scrotal dermatitis.

Post service medical evidence reflects treatment for a boil 
on the left buttock in July 1991.  In March 1993, he filed 
claims for, among other things, a skin rash on his feet, 
back, and hands, and acne on his back.  A physical 
examination revealed numerous sessile sebaceous cysts on the 
back.  A review of other body surfaces failed to show any 
dermatology symptoms.  The final diagnosis was multiple 
sebaceous cysts on back.

In a July 1998 VA examination report, he noted that he 
developed a rash on his back, groin, feet, and other parts of 
his body while serving in the Persian Gulf, which he 
attributed to body armor, protective clothing, and chemicals 
to prevent bug bites and heat.  He complained of more recent 
heat rash.  He noted that he had seen a dermatologist between 
1992 and 1993 and underwent a lancing of these bumps but no 
diagnosis was made.  He indicated that he was treated for 
"unspecified dermatitis" at the VA Medical Center somewhere 
between 1993 to 1995 but had not seen a physician for 3-5 
years and was on no treatment for a skin rash.  He reported 
that the rash looked like small warts or sometimes acne.  

A physical examination revealed a rash on the back suggestive 
of small sebaceous cysts and status-post acne scars.  The 
examiner reported that there was no rash on the face, chest, 
abdomen, upper or lower extremities, or either foot.  The 
final diagnosis was small sebaceous cyst and scarring from 
previous acne on the back, no other rash was noted, and there 
was no evidence of other dermatitis.

After a review of the claims file, the Board finds that the 
veteran's skin disorder has not resulted in a disability 
which can be said to be "undiagnosed."  To the contrary, 
treatment records reflect diagnoses of scrotal dermatitis, 
buttock's boil, sebaceous cysts, dermatitis, and status-post 
acne scars.  

The provisions of 38 C.F.R. § 3.317 only apply to undiagnosed 
illnesses; therefore, service connection for a skin disorder 
due to an undiagnosed illness is precluded under this 
regulation.  Since there is, of record, medical evidence 
attributing the veteran's skin complaints to clinically-
diagnosed disorders, the requirements for entitlement to 
service connection under 38 C.F.R. § 3.317 are not satisfied 
and the claim must be denied.  

Further, it appears that the scrotal rash the veteran 
experienced during active duty was acute and transitory and 
resolved without chronic residuals as evidenced by a normal 
service separation examination.  There is no assertion or 
evidence that a chronic skin disorder began during service or 
are otherwise related to service.  Accordingly, there is no 
basis for a grant of service connection on a direct basis.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir.1994).

Finally, on November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) 
became law.  Regulations implementing the VCAA have been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The VCAA and the implementing regulations apply in the 
instant case.  A review of the record shows the veteran was 
notified of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudications of the claims, the 
notice was provided by the AOJ prior to adjudication by the 
Board and the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues on 
appeal were re-adjudicated and a supplemental statement of 
the case was provided to the veteran in June 2003, with the 
updated provisions of 38 C.F.R. § 3.159.  The veteran has 
been provided every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial error.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the January 2004 VCAA notice letter provided to 
the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claims and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  In fact, 38 C.F.R. § 
3.159(b)(1), which includes this "fourth element," was 
cited in the June 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the January 2004 notice letter was 
non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issues on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific VA medical opinions pertinent to the 
issues on appeal were obtained in May 1993 and July 1998.  
The available medical evidence is sufficient for adequate 
determinations.  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled.  


ORDER

The claim for entitlement to service connection for 
hypertension is denied.

The claim for entitlement to service connection for the 
residuals of a back injury is denied.

The claim for entitlement to service connection for the 
residuals of a urinary tract infection is denied.

The claim for entitlement to service connection for a skin 
disorder is denied.


REMAND

With respect to the remaining claims of entitlement to 
service connection for a disability manifested by joint pain 
and entitlement to service connection for a disability 
manifested by memory impairment, the Board finds that a 
remand is needed.

With respect to the claim of joint pain, service medical 
records reveal no complaints of, treatment for, or diagnosis 
related to joint pain during military service.  However, 
post-service evidence reflects a diagnosis arthralgia.  With 
respect to the claim of memory loss, service medical records 
are similarly negative for complaints of, treatment for, or 
diagnosis related to memory loss during military service.  
Nonetheless, post-service medical evidence indicates a 
diagnosis of a cognitive disorder, not otherwise specified.  
In this case, the Board finds that medical nexus opinions are 
needed with respect to the undiagnosed illness claims.  

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded a VA Persian 
Gulf War examination to evaluate his 
claims of joint pain and memory loss as 
due to an undiagnosed illness.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.  The 
examiner is requested to express an 
opinion as to the following questions:

?	Can the veteran's current complaints 
related to (i) joint pain, and (ii) 
memory loss be attributed to any 
known clinical diagnosis(es) and, if 
so, what is (are) the diagnosis(es)?
?	Does the record establish that the 
veteran's current complaints 
regarding (i) joint pain, and (ii) 
memory loss are at least as likely 
as not related to military service 
in the Persian Gulf?
?	In responding to this question, the 
examiner should indicate the degree 
to which the opinion is based upon 
the objective findings of record as 
opposed to the history as provided 
by the veteran.
?	If it is determined that the 
veteran's complaints regarding 
(i) joint pain, and (ii) memory loss 
are not related to service in the 
Persian Gulf, then the examiner 
should provide an opinion as to a 
general medical nexus, if any, 
between the current complaints and 
military service.

2.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If any 
benefit sought remains denied, the 
veteran and the representative should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



